Citation Nr: 9906526	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 27, 
1981, to August 21, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO.  


FINDING OF FACT

No competent medical evidence has been presented that tends 
to show that the veteran currently has asthma that is 
attributable to military service.


CONCLUSION OF LAW

The veteran's claim of service connection for bronchial 
asthma is not well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In this case, the veteran contends that he has asthma that 
began during military service.  He specifically asserts that 
asthma diagnosed during service did not originate prior to 
his entry onto active duty, and he has submitted a statement 
from his mother to this same effect. 

The Board notes that the available record shows that the 
veteran's lungs were considered normal when he was examined 
for entry onto active military duty.  (The veteran denied 
ever having had asthma.)  Thereafter, on August 17, 1981, he 
sought treatment for complaints of asthma (including trouble 
breathing) for the previous two days.  He was admitted, via 
the emergency room, for hospitalization with a diagnosis of 
"bronchitis/asthma."  On admission, he complained of chills 
and dyspnea and reported that his asthmatic attacks had 
occurred since "Boot Camp basic training."  He was found to 
be in no apparent acute respiratory distress.  Periodic 
examinations conducted over two days showed no difficulty 
breathing, no audible wheezing, and a chest which was clear 
to auscultation.  Examination on August 19, 1981, 
demonstrated the presence of chills, cough, and faint 
scattered wheezes (right greater than left).  The final 
diagnosis was asthma, which was determined not to have 
existed prior to the veteran's active duty.  However, the 
report of a Medical Board's evaluation included the notation 
that the veteran's bronchial asthma existed prior to his 
entry into active service.  

Subsequently, at a September 1997 personal hearing, the 
veteran testified that, since his discharge from active 
military duty, he has received "constant" treatment for 
asthma.  However, no such treatment reports have been 
submitted.  In fact, no evidence of any post-service 
treatment or diagnosis of bronchial asthma is of record.  
Consequently, while it is clear that the veteran had asthma 
while on active military duty, no evidence has been submitted 
to show that he has it now, or that any current problem with 
asthma is linked to those difficulties he experienced during 
his short period of active military service.  Absent the 
presentation of such evidence, the claim may not be 
considered well grounded.  Caluza, supra.  



ORDER

Service connection for bronchial asthma is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) within 120 days 
from the date of mailing of notice of the decision, provided 
that a Notice of Disagreement concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date which appears on the face of 
this decision constitutes the date of mailing and the copy of 
this decision which you have received is your notice of the 
action taken on your appeal by the Board of Veterans' 
Appeals.

